      Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 1 of 23



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                          )
                                          )
LUCAS CALIXTO, et al.,                    )
                                          )
                    PLAINTIFFS,           )    Case No. 1:18-cv-01551-ESH
                                          )
v.                                        )
                                          )
UNITED STATES DEPARTMENT OF THE           )
ARMY, et al.,                             )
                                          )
                    DEFENDANTS.           )
                                          )
                                          )
                                          )
                                          )


     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS




                                  Douglas W. Baruch (D.C. Bar No. 414354)
                                  Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                  Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                  Neaha P. Raol (D.C. Bar No. 1005816)
                                  Katherine L. St. Romain (D.C. Bar No. 1035008)
                                  Fried, Frank, Harris, Shriver & Jacobson LLP
                                  801 17th Street, NW
                                  Washington, D.C. 20006
                                  Telephone: (202) 639-7000
                                  Facsimile: (202) 639-7003
                                  Email: douglas.baruch@friedfrank.com
                                  Email: jennifer.wollenberg@friedfrank.com


                                  Counsel for Plaintiffs
               Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 2 of 23



                                                   TABLE OF CONTENTS


                                                                                                                                     Page

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION ...........................................................................................................................1

BACKGROUND .............................................................................................................................4

ARGUMENT ...................................................................................................................................7

          I.         Defendants Ignore the Actual Allegations in the Complaint and
                     Improperly Rely on “Facts” Not Found in the Complaint .......................................8

          II.        This Court Has Jurisdiction over Plaintiffs’ APA Claim (Count
                     III) Because Plaintiffs Have Alleged a “Discrete” Agency Action .......................12

          III.       With Respect to Plaintiffs’ Remaining Claims, Waiver of Sovereign
                     Immunity Is Not Dependent on Final Agency Action ...........................................17

CONCLUSION ..............................................................................................................................18




                                                                     i
            Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 3 of 23



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Abbott Labs. v. Gardner,
   387 U.S. 136 (1967) ...................................................................................................................8

Chamber of Commerce of the U.S. v. Reich,
   74 F.3d 1322 (D.C. Cir. 1996) .................................................................................................17

City of New York v. Dep’t of Def.,
    No. 18-1699, 2019 U.S. App. LEXIS 1422 (4th Cir. Jan. 16, 2019) ............................... passim

Damus v. Nielsen,
  313 F. Supp. 3d 317 (D.D.C. 2018) .........................................................................................16

Dart v. United States,
   848 F.2d 217 (D.C. Cir. 1988) .................................................................................................18

Dugan v. Rank,
   372 U.S. 609 (1963) .................................................................................................................18

El Paso Nat. Gas Co. v. United States,
    750 F.3d 863 (D.C. Cir. 2014) .................................................................................................17

Emami v. Nielsen,
  No. 18-cv-01587-JD, 2019 U.S. Dist. LEXIS 17741 (N.D. Cal. Feb. 4, 2019) ........................8

Jafarzadeh v. Nielsen,
    321 F. Supp. 3d 19 (D.D.C. 2018) ...........................................................................................13

Kirwa v. United States DOD,
   285 F. Supp. 3d 21 (D.D.C. 2017) .......................................................................................7, 16

Kuang v. Dep’t of Def.,
   340 F. Supp. 3d 873 (N.D. Cal. 2018) .......................................................................................8

Lujan v. National Wildlife Federation,
   497 U.S. 871 (1990) ......................................................................................................... passim

NetCoalition & Sec. Indus. & Fin. Mkts. Ass’n v. SEC,
   715 F.3d 342 (D.C. Cir. 2013) ...................................................................................................8

Nio v. United States Dep’t of Homeland Sec.,
   323 F.R.D. 28 (D.D.C. 2017) ...............................................................................................7, 12




                                                                    ii
             Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 4 of 23



Norton v. South Utah Wilderness Alliance,
   542 U.S. 55 (2004) ........................................................................................................... passim

Perry Capital LLC ex rel. Inv. Funds v. Mnuchin,
   864 F.3d 591 (D.C. Cir. 2017) .................................................................................................18

Pollack v. Hogan,
   703 F.3d 117 (D.C. Cir. 2012) .................................................................................................18

Ramirez v. United States Immigration & Customs Enf’t,
   310 F. Supp. 3d 7 (D.D.C. 2018) .............................................................................................13

Sparrow v. United Air Lines, Inc.,
   216 F.3d 1111 (D.C. Cir. 2000) .................................................................................................8

Superior Fibre Prods. v. United States Dep’t of the Treasury,
   156 F. Supp. 3d 54 (D.D.C. 2016) ...........................................................................................18

Thorpe v. D.C.,
   916 F. Supp. 2d 65 (D.D.C. 2013) ...........................................................................................12

Trudeau v. FTC,
   456 F.3d 178 (D.C. Cir. 2006) .........................................................................................4, 5, 17

Statutes

5 U.S.C. § 702 ..........................................................................................................................13, 17




                                                                     iii
           Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 5 of 23



       Plaintiffs Lucas Calixto, Tounde Djohi, Wanjing Li, Zeyuan Li, Fang Lu, Jingquan Qu,

Hembashima Sambe, Emeka Udeigwe, Xing Lu, Yisheng Dai, and Bright Izudike (collectively,

“Plaintiffs”), by and through their undersigned counsel, respectfully submit this Opposition to

Defendants’ Motion to Dismiss (Dkt. 68).

                                        INTRODUCTION

       In a recent filing, Defendants repeatedly refer to this litigation as involving “highly

complex matters.” See, e.g., Dkt. 72 at 1. In actuality, this litigation is very simple. Acting in

direct contravention of clear and longstanding military regulations and the law, Defendants have

taken summary discharge actions against Plaintiffs and hundreds of similarly-situated Army

soldiers. The Second Amended Class Action Complaint identifies the applicable regulations and

clearly describes how the Army is failing to follow those regulations for each Plaintiff (and others)

who are victims of these discharge actions. The common themes with respect to Defendants’

discharge actions – all of which are, by definition, negative national security position eligibility

decisions – are that the soldiers enlisted in the Army through the Military Accessions Vital to the

National Interest (“MAVNI”) program and that the soldiers have not been afforded the requisite

process, including a meaningful opportunity to contest the supposed bases for the discharge

actions.

       In fact, since Day One of this litigation, the challenged conduct and legal framework has

been consistent and decidedly uncomplicated. Defendants acknowledged as much when they

quickly admitted that they had failed to provide the requisite process to PFC Lucas Calixto when

he commenced this lawsuit last summer. Yet, Defendants stubbornly refused to take any corrective

action (beyond “reinstating” PFC Calixto). This resulted in an Amended Complaint naming

additional Plaintiffs as victims of the same type of unlawful discharge actions. Shortly thereafter,




                                                 1
         Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 6 of 23



Defendants sought to avoid judicial reckoning by enacting a new discharge policy on October 26,

2018 (Dkt. 50-1, the “October 26 Memo”), which purports to – but does not – undo the harm

already done or prevent further harm. Thus, while Defendants may now wish to characterize the

claims as “highly complex” for strategic reasons, there is no mystery or complicated story-line

here. The Second Amended Class Action Complaint presents a clear record of Defendants’

flagrant disregard of their legal obligations to provide process to MAVNI soldiers facing discharge

actions and clearly presents the causes of action arising from Defendants’ conduct.

       Rather than address the merits of the complaint that is actually on file, Defendants mold

the allegations to suit their own purposes, creating a straw man that they then seek to defeat.

Mischaracterizing Plaintiffs’ claims as a “broad programmatic attack” on Pentagon operations,

Defendants argue that the causes of action must be dismissed for lack of subject matter jurisdiction

because there has been no waiver of sovereign immunity as to them. See, e.g., Dkt. 68-1 at 1

(asserting that the complaint amounts to a “broad programmatic attack” against Defendants’

“statutory duty … to recruit individuals for service in the U.S. Army and Army Reserve”).

Defendants double-down on this red herring argument with their claim that:

               COUNT III AND THEREFORE THE ENTIRE COMPLAINT
               MUST BE DISMISSED BECAUSE IT IS NOT AN APA CLAIM.
               IT IS A “BPA” CLAIM: AN IMPERMISSIBLE BROAD
               PROGRAMMATIC ATTACK ON THE MANNER IN WHICH
               THE SECRETARY AND THE DEPARTMENT EXECUTE
               THEIR STATUTORY DUTY TO “RECRUIT THE FORCE.”

Dkt. 68-1 at 12.

       But these arguments crumble upon scrutiny. Defendants point to no allegation in the

complaint – because there is none – that supports in the slightest the notion that Plaintiffs are

somehow challenging the manner in which the Army recruits personnel. This should be obvious

from the fact that each named Plaintiff and putative class member was recruited and enlisted in the



                                                 2
         Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 7 of 23



Army no later than 2016. See Dkt. 61, Second Amended Class Action Complaint (“SAC”) ¶ 3.

Thus, the actual complaint here has nothing to do with the Army’s MAVNI recruitment efforts or

whether the Army made misrepresentations to MAVNI recruits about their post-enlistment

military service and careers. Instead, the question here – ignored by Defendants – is whether the

Army’s discharge actions against these already-recruited and enlisted MAVNI soldiers are

prohibited by law. The answer to that question is “yes.” And notwithstanding Defendants’ protests

to the contrary, these claims – both APA and Constitutional – are reviewable and justiciable and

in no way violate principles of sovereign immunity.

        Defendants’ attempts to support their so-called “BPA” argument miss the mark as well.

First, while asserting that they are making a “facial challenge to the Second Amended Class Action

Complaint,” Dkt. 68-1 at 10, they nevertheless ignore or seek to dispute the facts as pled. In so

doing, Defendants overlook the very standard they cite – i.e., that “the district court must accept

the well-pleaded allegations contained in the complaint as true and consider the factual allegations

in the light most favorable to the non-moving party,” id. They also mischaracterize and misstate

Plaintiffs’ allegations.

        Second, Defendants devote thirteen pages of their brief to recounting three decisions in

order to “set the stage” for their assertion that there is no “discrete” agency action at issue here

(and, thus, as their argument incorrectly goes, no sovereign immunity waiver). These lengthy case

recitations do not advance the ball, as Defendants provide no relevant analysis and fail to connect

the dots between these decisions and Plaintiffs’ allegations.       Instead, they substitute their

conclusory prediction that a “final analysis” based on “the face of the Complaint” will show that

there is not a reviewable APA claim. Dkt. 68-1 at 27-28. Defendants apparently believe that

agency action cannot be reviewed unless it affects only one individual because any action that




                                                 3
         Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 8 of 23



affects several individuals is impermissibly “collective” and “varied.” However, consistent with

the well-established legal presumption of reviewability of agency action, Defendants’ position

cannot be squared with the fact that courts regularly review and adjudicate government actions in

multiple plaintiff or class action cases.

        Finally, Defendants argue that “Plaintiffs have not presented this Court with a discrete final

agency action to have invoked the APA’s limited waiver of sovereign immunity ….” Dkt. 68-1 at

28-29. Yet, Defendants fail to acknowledge that the APA’s sovereign immunity waiver provision

does not require a showing of final agency action. In fact, it is well established that the APA’s

waiver of sovereign immunity permits non-statutory and Constitutional actions “regardless of

whether the [challenged government activity] constitutes ‘final agency action.’” See Trudeau v.

FTC, 456 F.3d 178, 187 (D.C. Cir. 2006).

        For these reasons, Defendants’ Motion to Dismiss should be denied.

                                            BACKGROUND

        On June 28, 2018, Lucas Calixto commenced this action and moved for a preliminary

injunction, alleging APA and Constitutional claims after the Army summarily discharged him –

after over two years of service during which the Army regularly praised and promoted him –

without any notice or process. SAC ¶¶ 11, 51-54; see also Dkt. 1. Rather than oppose the

preliminary injunction or answer the complaint, Defendants voluntarily revoked PFC Calixto’s

discharge and indicated their intent to thereafter comply with applicable law and regulations. SAC

¶ 54; see also Dkt. 15.

        On August 3, 2018, after Defendants refused to address the plight of other MAVNI soldiers

facing summary discharge actions, seven additional plaintiffs joined PFC Calixto in filing the

Amended Complaint. Dkt. 19. This time, rather than oppose the preliminary injunction or answer




                                                  4
         Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 9 of 23



the Amended Complaint, Defendants represented that they had suspended involuntary separation

actions for “MAVNIs,”1 had revoked or suspended discharge actions for all but one of the named

Plaintiffs, and were reviewing and developing a new policy to address MAVNI separation

procedures. SAC ¶¶ 12, 159; see also Dkts. 22-1, 24-1. Defendants initially led the Court to

believe that the number of MAVNI soldiers that had been discharged was not numerous, but, when

Plaintiffs disputed that claim and the Court ordered Defendants to provide more information,

Plaintiffs and the Court learned for the first time that over 500 MAVNI soldiers had been subjected

to these behind-the-scenes summary discharges. SAC ¶ 176. The Court thereafter ordered

Defendants to submit bi-weekly reports detailing, among other things, Defendants’ progress in

developing a new policy that might comply with applicable law and regulations. SAC ¶ 17; see

also Dkt. 23.

       The Army issued its new policy governing the involuntary separation of MAVNIs with

adverse MSSDs on October 26, 2018. SAC ¶ 18. By issuing the October 26 Memo, which

referenced the very Army and DoD regulations Plaintiffs had alleged were violated, Defendants

once again tacitly admitted that the summary MAVNI discharges that had been carried out were

inappropriate and unlawful.2 SAC ¶ 21. Yet, the October 26 Memo does not cover all MAVNI

“uncharacterized” discharges, but only soldiers who have adverse MSSRs/MSSDs. Id. Further,

the October 26 Memo does not on its face resolve whether the procedures set forth in the Memo


1
    Defendants did not disclose that some MAVNI discharges were, in fact, ongoing, even after
Defendants assured the Court that such discharge actions had been suspended. Only several weeks
later did Defendants reveal that the suspension and Defendants’ “review” of its discharge policy
was applicable only to MAVNI soldiers with adverse MSSDs, not to MAVNI soldiers discharged
or being discharged purportedly for “other reasons,” of which there are hundreds and counting.
SAC ¶¶ 13, 19-21.
2
  The October 26 Memo does not mention or have anything to do with Army recruiting of
MAVNI soldiers.



                                                5
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 10 of 23



will suffice to give covered MAVNIs (those with adverse MSSRs/MSSDs) the process they are

due under Army and DoD regulations and the Constitution. SAC ¶ 25. And Plaintiffs now know

that MAVNI soldiers are not receiving a meaningful opportunity to respond under the October 26

Memo.3 See Dkt. 70 at 10-11 (describing deficient notice letters).

       On January 2, 2019, Plaintiffs filed the Second Amended Class Action Complaint, adding

three additional named Plaintiffs and seeking to certify a class (with two subclasses based on

whether or not the October 26 Memo applies to the putative class members). The Second

Amended Class Action Complaint alleges, inter alia:

          “All Plaintiffs and proposed class members in this action were the subjects of
           involuntary administrative discharge actions by Defendants.” SAC ¶ 137.

          “Defendants unlawfully and improperly made the final discharge decisions with respect
           to Plaintiffs and the Class without complying with applicable law.” Id. ¶ 191.

          Defendants violated “applicable law” by “making discharge decisions with respect to
           Plaintiffs without affording them the formal notice, response, and other applicable
           rights set forth in Army Regulations” and the “rights and procedures mandated by DoD
           Regulations.” Id. ¶¶ 148, 156.

          “Defendants violated the fundamental requirements of due process under the Fifth
           Amendment of the U.S. Constitution by purporting to discharge Plaintiffs from the U.S.
           Army, prior to the expiration of their enlistment contracts, without providing them with
           an adequate explanation for the discharge, without providing them with any meaningful
           opportunity to be heard and respond to the grounds, if any, for the discharge action,
           and without following applicable military guidance and regulations.” Id. ¶ 157.

          “Defendants’ actions unconstitutionally discriminate against Plaintiffs based on their
           national origin in violation of Plaintiffs’ equal protection rights as guaranteed by the
           Fifth Amendment of the U.S. Constitution” because these summary discharge practices
           are aimed at MAVNIs in particular. Id. ¶ 158.




3
    The Court anticipated that, once the October 26 Memo was developed, “we’ll have a debate
about whether [the Army’s new discharge procedure for MAVNIs with adverse MSSRs/MSSDs
is] adequate and whether due process applies and whether it complies with the regulations.”
10/17/18 Tr. at 64:7-10.



                                                6
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 11 of 23



       The Second Amended Class Action Complaint thus states claims under the APA and under

the Constitution based on Defendants’ summary discharge actions against Plaintiffs and the

proposed Class and in implementing the October 26 Memo in a way that allows summary

discharge activity to continue. And Defendants, in their conduct and filings in this case to date,

have admitted that this case is about those discharge actions, have admitted which Army and DoD

regulations apply to MAVNIs and what they require, and, in doing so, have admitted their violation

of the law. However, despite reinstating some of the discharged MAVNIs, Plaintiffs have not

offered reinstatement or process to all of the discharged MAVNIs, nor are they complying with

the law as they move forward with national security eligibility decisions and related

“uncharacterized” discharge actions pursuant to the October 26 Memo or otherwise.

                                         ARGUMENT

       If adopted, Defendants’ arguments would vastly alter the face of judicial review of

government agency action. Defendants are asking this Court to hold that APA and Constitutional

claims against federal agencies can be brought only by a single individual and only to challenge

one very specific type of agency action, such as an individual Army discharge order decision.

Defendants mistakenly equate challenges to agency policies or rules that impact more than one

individual with unallowable “broad programmatic attacks.”

       Defendants’ vision of judicial review of agency actions is not correct. If it were so, this

Court would not be reviewing the related Nio class action, where the Government argued the case

was not reviewable because final naturalization decisions were pending and no N-426s had been

revoked, or the related Kirwa class action, where the Army had not yet denied any individual

soldier an N-426 based on an October 2017 policy before this Court issued an injunction. If

Defendants’ arguments were correct, the Army’s accession policy for LPR soldiers would be




                                                7
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 12 of 23



unreviewable, but that policy was in fact reviewed and enjoined. See Kuang v. Dep’t of Def., 340

F. Supp. 3d 873 (N.D. Cal. 2018) (issuing injunction against DoD in action brought by LPRs

subjected to MSSD process). Nor would any court have reviewed the Government’s “travel ban,”

but, in fact, such reviews are happening and are appropriate. See, e.g., Emami v. Nielsen, No. 18-

cv-01587-JD, 2019 U.S. Dist. LEXIS 17741 (N.D. Cal. Feb. 4, 2019). Agency action that impacts

more than one individual can be “discrete.” Agency action can be “final” even if other, reviewable

agency actions could follow.

        Defendants also fail to recognize that there is a general presumption of reviewability of

agency action. NetCoalition & Sec. Indus. & Fin. Mkts. Ass’n v. SEC, 715 F.3d 342, 348 (D.C.

Cir. 2013) (noting the “presumption favoring judicial review of agency action” and stating “we

assume that the Congress has not [precluded judicial review] absent … ‘contrary legislative

intent’” (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 141 (1967))).

        Further, Defendants’ attempt to extend their limited vision of judicial review of agency

actions to Plaintiffs’ Constitutional claims fails for an independent reason.        The sovereign

immunity waiver provision of the APA permits non-monetary claims against the Government,

such as Constitutional claims, regardless of whether there is a discrete final agency action.

   I.      Defendants Ignore the Actual Allegations in the Complaint and Improperly Rely
           on “Facts” Not Found in the Complaint

        Defendants state that their opposition to Plaintiffs’ complaint is a facial, and not factual,

challenge. Dkt. 68-1 at 10 (“A Rule 12(b)(1) motion to dismiss for lack of jurisdiction may be

presented as a facial or factual challenge. This is a facial challenge to the Second Amended Class

Action Complaint.”). Under such challenges, courts accept as true the factual allegations in the

complaint and give plaintiffs the benefit of all reasonable inferences drawn from the allegations in

the complaint. Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1114 (D.C. Cir. 2000).



                                                  8
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 13 of 23



Defendants admit this standard as well. Dkt. 68-1 at 10 (citing Erby v. United States, 424 F. Supp.

2d 180, 182 (D.D.C. 2006)).

       Yet, even as they acknowledge this standard, Defendants bypass the actual complaint

allegations in favor of their own conclusory assertions that this case is about Defendants’ recruiting

efforts, “varied” allegations, and “collective” claims. See, e.g., Dkt. 68-1 at 2, 5, 12, 27. Indeed,

Defendants cite only once to the complaint in their “Argument” section and then only to repeat

Plaintiffs’ jurisdictional assertion. See Dkt. 68-1 at 12 (quoting SAC ¶ 27). Thus, their “facial”

challenge is nothing of the sort. And, if they had adhered to the allegations in the Second Amended

Class Action Complaint, Defendants would not have had to venture very far in the complaint to

understand that (1) discharge (not recruiting) actions are being challenged and (2) Plaintiffs are

not each challenging the bases for his or her individual discharge through this action but instead

are challenging Defendants’ summary discharge policy applicable to MAVNIs, which does not

afford MAVNI soldiers due process:

          “Plaintiffs believe that the Army aimed these summary discharge actions at them due
           to their status as soldiers who enlisted through the [MAVNI] program, ….” SAC ¶ 2.

          “This complaint arises from additional mistreatment and unlawful conduct directed at
           MAVNIs. In particular, Plaintiffs are the victims of involuntary and summary
           administrative discharge decisions that were effected by the Army in contravention of
           military regulations specifically designed to afford soldiers due process with respect to
           discharge decisions and in violation of the soldiers’ constitutional due process and
           equal protection rights.” Id. ¶ 5.

          “These summary discharges therefore failed in virtually every respect to follow the
           mandatory procedures established by military regulations.” Id. ¶ 8.

          “This discharge misconduct continued even following the commencement of this
           action ….” Id. ¶ 11.

       To compound their “facial” challenge error, Defendants inject and rely on superfluous,

irrelevant, and inaccurate “facts.”    For example, while the Second Amended Class Action

Complaint makes no mention of and alleges no claim based on 10 U.S.C § 3013(b)(1) or


                                                  9
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 14 of 23



Defendants’ recruiting efforts, Defendants contend that the entire complaint is deficient because it

is an attack “on the manner in which the Secretary and the Department have executed and will

execute their first statutory duty, which is to recruit individuals for service in the U.S. Army and

Army Reserve.” Dkt. 68-1 at 1 (citing 10 U.S.C. § 3013(b)(1)); see also Dkt. 68-1 at 12. But, as

noted in the Second Amended Class Action Complaint, these soldiers were recruited into the Army

more than two years ago, and have been enlisted servicemen and servicewomen ever since. SAC

¶¶ 3, 150. In fact, had they not been enlisted, they could not have been given military rankings

and, obviously, they could not have been subjected to discharge actions. Defendants’ attempt to

recast this complaint into a legal challenge to recruitment efforts is further belied by the fact that

Defendants already have admitted that DoD and Army regulations applicable to enlisted soldiers

apply to these soldiers. SAC ¶¶ 8, 21, 138.

       Beyond the mischaracterization of the fundamental legal challenges actually alleged in the

complaint, Defendants misstate facts pertaining to individual Plaintiffs, again going beyond the

four corners of the complaint to advance their purported “facial” challenge. The following

examples pertaining to the three new named Plaintiffs illustrate the point:

          Purporting to describe the complaint allegations, Defendants state that “Plaintiff

           Yisheng Dai’s separation was a result of his refusal to reschedule his

           counterintelligence interview.” Dkt. 68-1 at 7-8 (citing SAC ¶ 119). Defendants are

           wrong to suggest that PFC Dai is claiming that he refused to reschedule his CI

           interview. The complaint certainly does not say that; rather, it alleges that the Army

           may have discharged PFC Dai after the Army refused to reschedule his CI interview.

           SAC ¶ 119. The complaint further alleges that PFC Dai sought, many times, to have

           his CI interview rescheduled, and never refused to do so. Id. ¶¶ 119, 122. Moreover,




                                                 10
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 15 of 23



           on the core due process issue, the complaint alleges that PFC Dai does not know why

           he was discharged from the Army and that the Army’s post-discharge explanations are

           inconsistent and make no sense. Id. ¶¶ 120, 122, 123.

          Defendants claim that Plaintiff Bright Izudike “remains in the USAR” and only

           received an order that “cancelled his reservation for initial entry training.” Dkt. 68-1

           at 8 (citing SAC ¶ 126). With respect to the second proposition, Defendants purport to

           cite to the complaint, but here again the complaint says no such thing. The complaint

           includes description of a conversation that SPC Izudike had with Army personnel about

           a discharge order (on Format 500) that includes the following lines:

                      Authority: AR 135-178
                      Effective date: 1 October 2017 (VOCO Confirmed)
                      Component: United States Army Reserve
                      Type of Discharge: Uncharacterized
                      Additional Instructions: No Travel Required/Unit Request, ZBD

           SAC ¶ 126. Further, the complaint states that SPC Izudike has received invoices from

           DFAS demanding that SPC Izudike reimburse the Army for service pay he received

           for drilling with his unit after his discharge date. Id. ¶¶ 129, 134. Nothing in these

           documents or the complaint allegations concerning them reference a mere cancellation

           of his reservation for initial entry training. And, with respect to Defendants’ contention

           that he “remains in the USAR,” the actual complaint allegations instead detail

           Defendants’ summary discharge actions against SPC Izudike.4

          Regarding Plaintiff Xing Lu, Defendants admit that the allegations in the complaint

           are accurate, and they admit that SPC Lu’s discharge was the result of an Army mistake.



4
    Indeed, it was news to SPC Izudike when he learned from Defendants’ Motion to Dismiss that
he supposedly “remains in the USAR.” And, according to various Army representatives that he
has contacted since Defendants’ filing, Defendants’ representation – while welcome if true – was


                                                11
          Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 16 of 23



             Dkt. 68-1 at 7. That admission only serves to reinforce the complaint as a whole –

             Defendants’ failure to provide mandatory process to MAVNI soldiers subject to

             adverse national security eligibility decisions and related “uncharacterized” discharge

             actions results in mistakes that harm the Army and, even more so, the soldiers. The

             fact that the Army, following filing of the complaint and only in response to this

             litigation, apparently is on the path to correcting its mistake is irrelevant to the present

             Motion to Dismiss.5

    II.      This Court Has Jurisdiction over Plaintiffs’ APA Claim (Count III) Because
             Plaintiffs Have Alleged a “Discrete” Agency Action

          Defendants contend that Plaintiffs’ claims are not reviewable because they assert a “broad

programmatic attack” on Defendants’ policies rather than a challenge to “discrete” agency action,

resulting in a lack of a sovereign immunity waiver and therefore a lack of subject matter

jurisdiction. Dkt. 68-1 at 1-2. This argument fails because it is based on a fundamental misreading

of Plaintiffs’ actual claims.      Plaintiffs are not asserting a “broad programmatic attack” on

Defendants’ policies or programs. Rather, as detailed in the complaint, Plaintiffs challenge the



a surprise to them as well. In fact, contrary to Defendants’ representation, SPC Izudike still is
being pursued by DFAS, the CAC card that the Army confiscated from him has not been returned,
and he has been told that his name does not appear on any Army roster or within any Army system
where he would be recognized as a currently-serving soldier.
5
    In the very short period following the filing of the Second Amended Complaint on January 2,
2019, which first identified her as an individual Plaintiff and proposed class representative, the
Army admitted its mistake, offered SPC Lu reinstatement, and then within one week also issued
her a favorable MSSD. See Dkt. 68-1 at 7 n.3. This appears to be an effort by the Army to “moot”
SPC Lu from the action. However, activity with respect to SPC Lu following the filing of the
complaint should not be addressed in this “facial” challenge. Further, Defendants’ remedial
actions with respect to SPC Lu do not preclude this case from continuing or from being certified
as a class action. See Nio v. United States Dep’t of Homeland Sec., 323 F.R.D. 28, 30 n.1 (D.D.C.
2017) (“Two of the named plaintiffs have been naturalized, but that does not render the claims of
the class moot.” (citing Thorpe v. D.C., 916 F. Supp. 2d 65, 66 (D.D.C. 2013))).



                                                   12
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 17 of 23



Army’s policy and related practice of not providing MAVNI soldiers with mandatory process in

connection with adverse national security eligibility decisions and “uncharacterized” discharge

actions. See, e.g., SAC ¶¶ 149-156, 189, 191, 196, 201.

       In advancing their theory, Defendants misconstrue “discrete” to mean “singular.” See, e.g.,

Dkt. 68-1 at 6. Defendants concede that the original complaint in this case, filed by PFC Calixto,

was “a proper invocation of APA section 702.” Id. But Defendants then suggest that because the

later complaints contain more plaintiffs and are not limited to one discharge order, the claims are

“collective” and “varied,” “transform[ing]” the claims into a “broad programmatic attack.” Id. at

5, 6, 13. But this argument has no basis in the law. In fact, Judge Contreras recently dispensed

with a similar challenge, holding that “aggregation of similar, discrete purported injuries” does not

create a “broad programmatic attack.” Ramirez v. United States Immigration & Customs Enf’t,

310 F. Supp. 3d 7, 20-21 (D.D.C. 2018). Further, in a case Defendants rely upon heavily in their

Motion to Dismiss, the Fourth Circuit held that “Government deficiencies do not become non-

reviewable simply because they are pervasive.” City of New York v. Dep’t of Def., No. 18-1699,

2019 U.S. App. LEXIS 1422, at *20 (4th Cir. Jan. 16, 2019). Thus, Defendants have no legal basis

to contend now that the claims are not “discrete” merely because multiple named Plaintiffs and

similarly-situated MAVNI soldiers also were victimized by the same unlawful policy and practice.

It is perfectly appropriate for Plaintiffs to challenge Defendants’ summary discharge policy,

including the October 26 Memo. See Jafarzadeh v. Nielsen, 321 F. Supp. 3d 19, 43 n.14 (D.D.C.

2018) (noting that a memorandum instituting a program is a “discrete agency action” rather than a

“‘broad programmatic attack[]’ on the administration of a program”).

       To support their argument, Defendants devote almost half of their brief to a recitation of

three decisions: Lujan v. National Wildlife Federation, Norton v. South Utah Wilderness Alliance,




                                                 13
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 18 of 23



and City of New York v. Department of Defense. See Dkt. 68-1 at 14-27. None of these cases

supports Defendants’ arguments. Lujan v. National Wildlife Federation involves a challenge to

the Department of the Interior Bureau of Land Management’s (“BLM”) implementation and

management of its land withdrawal review program. 497 U.S. 871, 891 (1990). In that case, the

plaintiffs did not challenge an order, regulation, or policy set forth by BLM, but rather the

“continuing … operations of the BLM” in carrying out the program. Id. at 890. The Court in

Lujan held that the plaintiffs’ claims were not reviewable because the claims generally challenged

“the entirety” of the BLM program. Id. at 890-91. The Court’s reasoning was predicated on the

fact that the plaintiffs in Lujan were not challenging one government action but rather seeking

“wholesale improvement of [a federal] program by court decree.” Id. at 891 (emphasis in original).

The Lujan challenge clearly is distinct from the claims at issue here, where Plaintiffs seek to

compel the Army’s compliance with existing, mandatory regulations and due process with respect

to specific discharge actions already taken or contemplated. SAC ¶¶ 136-169. Far different from

the broad programmatic attack in Lujan, Plaintiffs’ APA claims here identify discrete actions by

Defendants – a policy and practice of summary discharge actions against MAVNIs – and seek

appropriate relief for those violations of law. Id.

       Defendants’ reliance on Norton v. South Utah Wilderness Alliance is even further afield.

In Norton, the plaintiffs challenged the BLM’s management of federal lands, claiming that BLM

did not comply with several federal land-protection statutes. 542 U.S. 55, 56 (2004). The Supreme

Court dismissed the Norton plaintiffs’ sweeping challenge, holding that the plaintiffs’ claims did

not name a discrete action, nor did they articulate actions that the BLM was required by law to

perform. Id. The Supreme Court held that APA claims must articulate and challenge a “discrete”

agency action that is “demanded by law.” Id. at 65-66. Thus, the Supreme Court’s holding in




                                                 14
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 19 of 23



Norton has no bearing on Defendants’ motion here, where the complaint does not seek to force the

Army generally to comply with a broad statutory scheme under which the Army has discretion to

determine how best to proceed. Rather, the complaint alleges that Defendants’ discharge actions

are directly contrary to mandatory processes demanded by Army and DoD regulations and the

Constitution, and that Defendants have no discretion to deny soldiers due process under the law.

SAC ¶¶ 136-169.

       In fact, Norton actually confirms that Plaintiffs here are, in fact, challenging discrete

agency action. As the Norton Court explained, “an action called for in a plan [that may otherwise

be viewed as preliminary or discretionary] may be compelled when the plan merely reiterates

duties the agency is already obligated to perform, or perhaps when language in the plan itself

creates a commitment binding on the agency.” 542 U.S. at 71 (emphasis added). Here, the

complaint states that Defendants should be ordered to perform a duty they are already obligated

to perform – that is, providing soldiers with mandatory process with respect to discharge actions.

       Finally, Defendants’ discussion of City of New York v. Department of Defense is

misguided. In City of New York, several cities sued DoD for an alleged failure to fully, accurately,

and timely comply with a federal law requiring agencies to continually report disqualifying

information on gun ownership. 2019 U.S. App. LEXIS 1422, at *2 (4th Cir. Jan. 16, 2019). The

Fourth Circuit held that the cities’ claims were non-reviewable because courts are ill-equipped to

“adjudicate generalized grievances asking [courts] to improve an agency’s performance or

operations,” whereas courts “are well-suited to reviewing specific agency decisions, such as

rulemakings, orders, or denials.” Id. at *13. Much like Lujan and Norton, City of New York

involves a sweeping challenge to the manner in which a government agency was implementing an

agency program. In invoking City of New York in the Motion to Dismiss, Defendants again




                                                15
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 20 of 23



misconstrue the complaint allegations, wherein Plaintiffs do not seek to challenge the general

manner in which the Army recruits and retains soldiers, but instead challenge Defendants’ specific

failure to provide mandatory legal process in connection with MAVNI discharge actions.

       Notably, Defendants offer no analysis and instead simply summarize Lujan, Norton, and

City of New York before asserting in conclusory fashion that, in light of these cases, the Second

Amended Class Action Complaint is “not an APA claim,” but a so-called “BPA claim.” Dkt. 68-

1 at 28. Defendants never explain how Plaintiffs’ specific claims are analogous to the broad,

generalized claims at issue in Lujan, Norton, and City of New York or how one could leap to the

conclusion that “discrete” equates to singular.

       The question at issue here – whether the Army’s failure to provide MAVNI soldiers with

meaningful process in advance of adverse national security eligibility decisions and related

“uncharacterized” discharge actions is unlawful – is “discrete,” regardless of whether the failure

applies to one MAVNI soldier, eight MAVNI soldiers, or 800 MAVNI soldiers. Indeed, following

Defendants’ logic, no APA case could be certified as a class action. This Court, like many others,

has held otherwise. See, e.g., Kirwa v. United States DOD, 285 F. Supp. 3d 21, 44 (D.D.C. 2017)

(granting class status to plaintiff-soldiers challenging agency actions under 5 U.S.C. § 706(1) and

(2)); Damus v. Nielsen, 313 F. Supp. 3d 317, 335, 343 (D.D.C. 2018) (granting class status to

plaintiffs challenging agency action under 5 U.S.C. § 706(2)). And even the Fourth Circuit in City

of New York recognized that “Government deficiencies do not become non-reviewable simply

because they are pervasive.” 2019 U.S. App. LEXIS 1422, at *20.

       The fact that Defendants’ actions are pervasive and affect many individuals does not shield

them from judicial review under the APA. The Second Amended Class Action Complaint alleges

and challenges “discrete” agency action, which is subject to judicial review under APA § 706(2).




                                                  16
          Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 21 of 23



   III.      With Respect to Plaintiffs’ Remaining Claims, Waiver of Sovereign Immunity Is
             Not Dependent on Final Agency Action

          In an attempt to extend their sovereign immunity argument beyond the APA claim in the

complaint, Defendants contend that Plaintiffs’ Constitutional claims are subject to the same APA

“discrete” final agency action analysis. Defendants are wrong here as well. The language of the

APA sovereign immunity waiver provision makes the point:

             A person suffering legal wrong because of agency action, or adversely
             affected or aggrieved by agency action within the meaning of a relevant
             statute, is entitled to judicial review thereof. An action in a court of the
             United States seeking relief other than money damages and stating a
             claim that an agency or an officer or employee thereof acted or failed to
             act in an official capacity or under color of legal authority shall not be
             dismissed nor relief therein be denied on the ground that it is against
             the United States or that the United States is an indispensable party. The
             United States may be named as a defendant in any such action, and a
             judgment or decree may be entered against the United States: ....

5 U.S.C. § 702 (emphasis added). Indeed, the D.C. Circuit has made clear that “the second

sentence of § 702 of the APA waives sovereign immunity not just for APA claims but also, more

broadly, for claims ‘seeking relief other than money damages.’” El Paso Nat. Gas Co. v. United

States, 750 F.3d 863, 892 (D.C. Cir. 2014) (quoting 5 U.S.C. § 702); see also Chamber of

Commerce of the U.S. v. Reich, 74 F.3d 1322, 1328 (D.C. Cir. 1996) (“The APA’s waiver of

sovereign immunity applies to any suit whether under the APA or not.”).

          Moreover, the § 702 waiver of sovereign immunity does not also require a discrete and

final agency action as that requirement is tied to § 704, which underlies only an APA cause of

action. See Trudeau, 456 F.3d at 187 (holding that the APA’s waiver of sovereign immunity

permits “nonstatutory and First Amendment actions as well ... regardless of whether the

[challenged action] constitutes ‘final agency action’”). Consequently, there simply is no merit to

Defendants’ contention that the complaint must “present[ ] this Court with a discrete final agency




                                                 17
        Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 22 of 23



action to have invoked the APA’s limited waiver of sovereign immunity” in order for this Court

to have jurisdiction over the Constitutional claims. See Dkt. 68-1 at 28-29. Defendants cite no

support for this assertion, because there is none. The law is exactly the opposite. See, e.g., Perry

Capital LLC ex rel. Inv. Funds v. Mnuchin, 864 F.3d 591, 621 (D.C. Cir. 2017) (“Reading § 704

to limit only the cause of action that may be brought under the APA and not the grant of immunity

in § 702 is in line with our new understanding of § 704 as narrowly focused upon the requirements

for the APA cause of action.”); Superior Fibre Prods. v. United States Dep’t of the Treasury, 156

F. Supp. 3d 54, 59-60 & n.2 (D.D.C. 2016) (Huvelle, J.). Accordingly, Plaintiffs’ claims (beyond

the APA claim in Count III of the Second Amended Class Action Complaint) are not dependent

on “discrete” final agency action in order to be reviewable by this Court.

       Moreover, sovereign immunity does not bar suits against government officials where the

challenged actions are “beyond their statutory powers” or “the powers themselves or the manner

in which they are exercised are constitutionally void.” Dugan v. Rank, 372 U.S. 609, 621-22

(1963); see also Pollack v. Hogan, 703 F.3d 117, 120 (D.C. Cir. 2012) (explaining exceptions to

the sovereign immunity bar); Dart v. United States, 848 F.2d 217, 221 (D.C. Cir. 1988). Here, the

Second Amended Class action Complaint alleges Constitutional violations by both Defendants.

SAC ¶¶ 194-213.

       Thus, independent of having subject matter jurisdiction over Plaintiffs’ APA claim, the

Court also has subject matter jurisdiction over Plaintiffs’ remaining claims.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that Defendants’ Motion to

Dismiss be denied in its entirety.




                                                18
       Case 1:18-cv-01551-ESH Document 74 Filed 02/08/19 Page 23 of 23



Dated: February 8, 2019            Respectfully submitted,
                                           /s/ Douglas W. Baruch
                                   Douglas W. Baruch (D.C. Bar No. 414354)
                                   Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                   Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                   Neaha P. Raol (D.C. Bar No. 1005816)
                                   Katherine L. St. Romain (D.C. Bar No. 1035008)
                                   Fried, Frank, Harris, Shriver & Jacobson LLP
                                   801 17th Street, NW
                                   Washington, D.C. 20006
                                   Telephone: (202) 639-7000
                                   Facsimile: (202) 639-7003
                                   Email: douglas.baruch@friedfrank.com
                                   Email: jennifer.wollenberg@friedfrank.com
                                   Counsel for Plaintiffs




                                     19
